        Case 1:21-mj-03533-LFL Document 6 Entered on FLSD Docket 08/06/2021 Page 1 of 1

                                                MINUTE ORDER                                                          Page 13

                                         Magistrate Judge Lauren F. Louis
                       Atkins Building Courthouse - 11th Floor                        Date: 8/5/2021        Time: 1:30 p.m.

Defendant:        3)JOSE PALMA                     J#: 02436-506     Case#: 21-MJ-3533-LOUIS

AUSA: Adam Hapner                                            Attorney:
                                                                       ------------------
Violation: MDFL/Warr/lndictment/ Conspiracy to PWID five kilo
                                                                   Surr/Arrest Date: YOB: 1995
          or more of a mixture containing cocaine on board a
          Vessel Subject to the Jurisdiction of the U.S.

Proceeding: Initial Appearance                                            CJA Appt:    David Donet, Jr., Esq.
Bond/PTO Held:         r   Yes   C No         Recommended Bond:

Bond Set at:                                                              Co-signed by:
                  -------------------                                                      -------------
 rr I Surrender and/or do not obtain passports/travel docs                       Language:      Spanish

         Report to PTS as directed/or            x's a week/month by             Disposition:
 [!:J
         phone:          x's a week/month in person                                                    -' tn             ,,in
                                                                                 npfpnrlnnt rnn,~"               .
                                                                                                               nnnonr'

         Random urine testing by Pretrial
                                                                                 video
 IE]     Services
         Treatment as deemed necessary

 [El     Refrain from excessive use of alcohol                                   Defendant advised of rights and charges

 [El     Participate in mental health assessment & treatment

 [El     Maintain or seek full-time employment/education                         Defendant sworn; CJA counsel appointed

 [E]     No contact with victims/witnesses, except through counsel

 [E]     No firearms                                                             ST/P $250K CSB w/Nebbia w/right to

                                                                                 revisit (no hrg. held); Court sets
 ID      Not to encumber property

 ID      May not visit transportation establishments
         Home Confinement/Electronic Monitoring and/or                           Defendant waives removal; Ordered
 IE]     Curfew                  pm to           am, paid by                     removed to the M/D of Florida
         Allowances:. Medical needs, court appearances, attorney visits,
 IE]     religious, employment
                                                                                 **Brady warning given**
 [E]     Travel extended to:
                                                                                  Time from today to                 excluded
 [E]     Other:                                                                   from Speedy Trial Clock
NEXT COURT APPEARANCE            Date:           Time:           Judge:                           Place:

Report RE Counsel:
                           -----------------------------------
PT D/Bond Hearing:
                           -----------------------------------
Pre Ii m/Arr aignor Removal:
                                   --------------------------------
St at us Conference RE:
D.A.R.      16:49:51/17:13:44                                             Time in Court:     20 mins
                                          s/Lauren F. Louis                                     Magistrate Judge
